


Exhibit 10.48


RELEASE AND SETTLEMENT AGREEMENT




 
between
 
 
 
 
 
 
 
COTY GENEVA SA VERSOIX
1, chemin de la Papèterie
1290 Versoix
 
 
 
 
 
(hereinafter "COTY")
 
as party of the first part
 
 
 
 
 
 
 
and
 
 
 
 
 
 
 
Mrs. Catia CESARI
7, route de Malcroissant
1295 Tannay
 
 
 
 
 
(hereinafter "Mrs. CESARI")
 
as party of the second part









WHEREAS Mrs. Catia Cesari was hired by COTY GENEVA SA VERSOIX since February 1,
2014 in Geneva as Director.


WHEREAS Mrs. Catia Cesari, in particular, acted as Senior Vice President,
Business Development and M&A, and as Member of Coty Executive Committee.


WHEREAS in December 2014 COTY GENEVA SA VERSOIX decided to terminate the
employment of Mrs. Catia Cesari with a 3 month notice period.


WHEREAS Mrs Catia Cesari argues that such decision will adversely and
significantly impact her career and her reputation.


WHEREAS both parties are willing to agree on an amicable way of ending the
employment of Mrs. Catia Cesari.






* * *


NOW THEREFORE, the parties have agreed as follows:





--------------------------------------------------------------------------------






2



Article 1


The parties agree that Mrs. CESARI’s employment with COTY shall terminate on
March 31st, 2015 (the “Termination Date”).


Mrs CESARI expressly recognises that she concludes the present agreement with
COTY after having received a sufficient period of time to make up her mind and
consult a legal Swiss counsel.


Article 2


Mrs. CESARI's salary (CHF 38’461.50 basic gross per month exclusive of the 13th
month) will be paid until the Termination date.


Article 3


COTY will continue to provide the transportation allowance (CHF 260.-- gross per
month) until the Termination Date.


COTY will continue to pay the health insurance allowance (CHF 400.-- gross per
month) until the Termination Date.


COTY will continue to provide the mobile phone until the Termination Date.


Article 4


COTY will pay the prorated temporis part of the 13th salary of 2015 with the
salary of March 2015.


Article 5


In exchange of the full release and settlement contained in Article 21 of the
present Release and Settlement Agreement:
•
COTY will pay a gross amount of CHF 375’000 equivalent to 9 additional months of
basic gross salary (inclusive of the 13th month) as severance in accordance with
Article 5.2 of the Employment Agreement concluded by the parties in January
2014.

•
COTY will pay an additional gross amount of CHF 50’000 to cover for
miscellaneous expenses related directly or indirectly to the termination of Mrs
CESARI’s employment.

All payments will be made with the payroll of March 2015 and are subject to
applicable tax withholdings.


Article 6


COTY releases Mrs. CESARI from the obligation to come to work during her notice
period as from the date of signature of the present Release and Settlement
Agreement.





--------------------------------------------------------------------------------




3

Article 7


Even though Mrs. CESARI is released from the obligation to work, COTY shall pay
her any unused vacation computed through the Termination Date with the last
salary payment.


Article 8


Mrs. CESARI is entitled to keep the company car for private use until 31st
March, 2015.


She will be responsible for getting in touch with the Human Resources department
in a timely manner to return the car but no later than the Termination Date.


Article 9


COTY shall provide reasonable assistance to Mrs. CESARI in filing taxes related
to her Coty income in Switzerland for fiscal year 2014.


Article 10


Schooling fees for Mrs. CESARI’s son have been already fully paid by Coty for
the whole 2014-2015 school year. COTY agrees not to ask for any reimbursement of
fees already paid


Article 11


Mrs. CESARI shall not be eligible for FY15 Coty Annual Performance Plan (“APP”)
as she will not be employed by COTY at payment time.


Article 12


As per Coty Equity and Long Term Incentive plan document, at the Termination
Date, any unvested stock options and unvested restricted share units will be
forfeited and cancelled.  


Article 13


COTY agrees to obtain and pay, for a career transitioning service (outplacement)
with a reputable company for duration of one year and for a cost not exceeding
CHF 40’000. The outplacement program must start prior to 31st March 2015 and
will be paid directly by COTY to the career transition company. No payment will
be made in lieu.


Article 14


Mrs CESARI will be released from her non-compete obligations stated in article 8
of the Employment Agreement concluded between the parties in January 2014. Mrs.
CESARI undertakes however to keep strictly secret all business information
belonging or relating to COTY or to any COTY company group entity or customer of
a confidential nature of which she has had knowledge during her employment with
COTY. Such confidential information will neither be disclosed to third parties
nor to Mrs. CESARI's future employer(s).



--------------------------------------------------------------------------------




4



COTY reserves the right to pursue Mrs. CESARI in case of non-respect of the
confidentiality clause.


Article 15


Within 5 working days of the execution of the present Release and Settlement
Agreement, Mrs. CESARI shall return to Coty Geneva SA Versoix her keys, badge,
laptop, parking badge, access card, personnel files and any other property of
Coty Geneva SA Versoix.


At the same time of the Internal Announcement set out under Article 16 and until
28th February 2015, the Coty IT team will set up in Mrs. CESARI’s outlook inbox
an out-of-office announcement stating:
“I am no longer at Coty.
For any business related matters please contact Daniel Buzaglo
(Daniel_Buzaglo@cotyinc.com ).
Otherwise I am reachable on ccesari100@gmail.com  or on +41 79 309 83 89
Many thanks
Best regards
Catia”


Mrs. CESARI is allowed to keep the company iPhone and iPad provided COTY IT
Services have the opportunity to remove any Coty specific software no later than
12th January 2015. Her password will be changed upon the signature of this
Agreement and she will no longer be able to access Coty systems. At the
Termination Date, COTY will assist Mrs. CESARI in transferring her current
mobile line to a private provider, should she decide to retain the same calling
number.


Article 16


Mrs. CESARI agrees that she will take no action or make any statement in any
form that is intended, or would reasonably be expected, to harm or disparage or
impair the reputation of COTY any of its parents, sisters or affiliate companies
and their directors, officers, employees, agents and representatives.
COTY agrees that the company will take no action or make any statement in any
form that is intended, or would reasonably be expected, to harm or disparage or
impair the reputation of Mrs. CESARI.
Both parties will jointly prepare and issue an internal announcement (“Internal
Announcement”) regarding the departure of Mrs. CESARI which will read as
follows:


“Dear Colleagues,


Catia Cesari, currently SVP Business Development & M&A, has decided to leave the
business at the end of this calendar year.
We thank Catia for her contribution during this year, and wish her best in her
future endeavors.


Patrice de Talhouët”



--------------------------------------------------------------------------------




5



The Internal Announcement will be released on 23rd December 2014 assuming that
the present Settlement and Release Agreement is signed before such date. 




Mrs. CESARI agrees not to issue any public announcement without prior COTY
consent.


Article 17


Mrs. CESARI has been informed that her accident coverage with Helsana will end
30 days after the Termination Date of the employment contract, meaning on 30th
April 2015. As such, if Mrs. CESARI does not take immediately another employment
in Switzerland, she will have to cover herself against non-professional
accidents. She has the possibility to remain with Helsana Insurances at her own
cost on an individual basis and for a maximum duration of six months.


Article 18


The loss of earnings insurance coverage in case of sickness shall expires upon
the Termination Date.


Mrs. CESARI is informed she has the right to change to the individual insurance,
which has to insure her to the same extent, but at her own cost. The right to
change must be asserted to the insurer within a 90 days period following the
Termination Date.


Article 19


Contributions to the pension fund Trianon will be made as required by such plan.
The contributions Mrs. CESARI will have made to the Pension Plan will be
transferred as per her instructions on a form provided by Human Resources after
the Termination Date.


Article 20


The parties agree that the terms of the present Release and Settlement Agreement
are confidential and agree not to disclose its existence or contents, directly
or indirectly unless requested by authorized Labour or Tax authorities or
subject to public reporting obligations


Article 21


COTY, on its behalf and on behalf of its subsidiaries and affiliates, and Mrs.
CESARI acknowledge and agree, that they have no claims and hereby release all
claims, of any nature whatsoever relating in any way to Mrs. CESARI’s employment
with COTY, or termination of such employment against each other.  In the case of
Mrs. CESARI’s release, it will also extend to any affiliates, sisters or parents
companies of COTY and any their directors, officers, employees, agents and
representatives.  


Nothing herein shall preclude either party from raising claims relating to their
failure to comply with their respective obligations under the present Settlement
and Release Agreement. 



--------------------------------------------------------------------------------




6



Article 22


The present Settlement and Release Agreement is exclusively governed by -- and
construed in accordance with -- Swiss substantive law.


Sole place of jurisdiction shall be Geneva, Switzerland.






Place :
Versoix
 
Place :
Versoix
Date:
18.12.2014
 
Date:
17.12.205
 
 
 
 
 
COTY GENEVA SA VERSOIX
 
Mrs Catia CESARI
/s/Geraud-Marie Lacassagne
 
/s/Catia Cesari












